   8:20-cr-00079-JFB-MDN Doc # 47 Filed: 12/08/20 Page 1 of 1 - Page ID # 69




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR79

        vs.
                                                                     ORDER
KENNETH DEAN BECKER,

                      Defendant.


       This matter is before the Court after a status conference hearing on November 20,

2020. Filing No. 44. Assistant Federal Defender Mary Gryva is granted permission to

withdraw as the defendant’s attorney of record. The Court has determined that the Federal

Public Defender shall continue to represent the defendant. The court is advised that AFPD

Michael J. Hansen will serve as the defendant’s attorney of record and a Notice of Substitution

of Counsel has been filed (Filing No. 46).

       IT IS ORDERED that AFPD Michael J. Hansen is substituted as the defendant’s

attorney of record in the above captioned matter.


       Dated this 8th day of December, 2020.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
